        Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CANDACE A. SANDERS,

      Plaintiff,

 v.                                                      Case No. 1:20-cv-03126

 RENTGROW, INC. and THE
 COMMUNITY BUILDERS, INC.,

      Defendants.

                                             COMPLAINT

         NOW COMES Plaintiff, CANDACE A. SANDERS, through undersigned counsel,

complaining of Defendants, RENTGROW, INC. and THE COMMUNITY BUILDERS, INC., as

follows:

                                     NATURE OF THE ACTION

         1.        Plaintiff is seeking actual, statutory and punitive damages, costs and reasonable

attorneys’ fee for Defendants’ violations of the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C.

§ 1681 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

         4.        CANDACE A. SANDERS (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided at 2740 South Prairie Avenue, Apartment 102, Chicago, Illinois

60616.


                                                    1
      Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 2 of 9 PageID #:2




       5.      Plaintiffs is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).

       6.      RENTGROW INC., (“RentGrow”) is a corporation organized and existing under

the laws of Delaware.

       7.      RentGrow has its principal place of business at 307 Waverly Oaks, Road, Suite

301, Waltham, Massachusetts 02452.

       8.      RentGrow is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

       9.      THE COMMUNITY BUILDERS, INC., (“TCB”) is a not-for-profit corporation

organized and existing under the laws of Massachusetts.

       10.     TCB has its principal place of business at 135 South LaSalle Street, Suite 3350,

Chicago, Illinois 60603.

       11.     TCB is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

                                 GENERAL ALLEGATIONS

       12.     RentGrow is a provider of resident screening services to property owners and

managers, assisting them in making informed decisions about applicants for their properties.

       13.     RentGrow’s customers, typically property owners and managers, request tenant

screening reports about their rental applicants to help them evaluate whether the applicant meets

their requirement for renting the property.

       14.     RentGrow typically receives requests for tenant screening reports through software

used by the property owner or manager.

       15.     When RentGrow receives a request, it electronically requests and receives credit

history information about the applicant from one of the three major credit bureaus.

       16.     This process causes an “inquiry” to appear on the applicant’s credit history.



                                                2
          Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 3 of 9 PageID #:3




          17.    TCB is a nonprofit real estate developer that owns or manages more than 11,000

apartments in 15 states and the District of Columbia.

                                   FACTUAL ALLEGATIONS

          18.    Last year, Plaintiff sought housing at Oakwood Shores.

          19.    Ultimately, however, Plaintiff did not qualify for low-income housing.

          20.    Accordingly, Plaintiff obtained housing elsewhere.

          21.    In March 2020, Plaintiff submitted a request through hotpads.com to view an open

unit at Oakwood Shores.

          22.    Plaintiff’s request, however, went unaddressed/unresponded to.

          23.    In April 2020, Plaintiff’s credit-monitoring service alerted Plaintiff that, on or

around April 2, 2020, RentGrow – without Plaintiff’s consent – accessed Plaintiff’s Equifax credit

report.

          24.    Plaintiff promptly initiated/submitted a dispute with RentGrow.

          25.    On April 27, 2020, RentGrow responded to Plaintiff’s dispute.

          26.    RentGrow’s response insinuated that TCB obtained a permissible purpose for the

screening on April 2, 2020 with Oakwood Shores 1A.

          27.    The twist? Plaintiff did not submit an application with Oakwood Shores 1A this

year.

          28.    Upon information and belief, RentGrow and/or TCB misrepresented to Equifax that

Plaintiff applied for housing.

          29.    Accordingly, RentGrow and/or TCB received sensitive personal information

concerning Plaintiff under false pretenses.



                                                 3
       Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 4 of 9 PageID #:4




                                              DAMAGES

        30.        RentGrow and/or TCB’s conduct caused Plaintiff to believe she was victim of

stolen identity.

        31.        RentGrow and/or TCB’s conduct caused Plaintiff to suffer anxiety, distrust,

expenditure of time (meeting with attorneys, monitoring credit report), invasion of privacy and

mental anguish.

        32.        Concerned with having had her rights violated, Plaintiff was forced to retain

counsel and incur attorney’s fees to vindicate her rights.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                         RentGrow’s Violation(s) of 15 U.S.C. § 1681 et seq.

        33.        All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        A.         RentGrow’s unauthorized access to credit information

        34.        The FCRA was enacted to promote the equitable use of consumer credit

information and to ensure fairness and accuracy within the credit reporting system.

        35.        Section 1681b(f) provides that a consumer’s credit report can only be pulled for a

purpose authorized by the section itself, and any other inquiry is considered impermissible.

        36.        The FCRA defines a consumer report as “any written, oral, or other communication

of any information … bearing on a consumer’s credit worthiness, credit standing, credit capacity,

character, general reputation, personal characteristics, or mode of living which is used or expected

to be used” to determine that consumer’s eligibility for credit or employment purposes. Id. §

1681a(d).


                                                   4
       Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 5 of 9 PageID #:5




       37.     Section 1681b provides a list of other permissible purposes, such as “to review an

account to determine whether the consumer continues to meet the terms of the account,” or for

some other “legitimate business need … in connection with a business transaction.” See id. §

1681b(a)(3)(A)-(G)

       38.     RentGrow violated § 1681b(f) when it initiated a credit inquiry with Equifax

without some permissible reason to do so.

       39.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       40.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       41.     RentGrow’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by


                                                  5
       Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 6 of 9 PageID #:6




circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find RentGrow in violation of 15 U.S.C. § 1681b(f).

       B.      award any actual damages to Plaintiff as a result of RentGrow’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.

                                        COUNT II:
                         TCB’s Violation(s) of 15 U.S.C. § 1681 et seq.

       42.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       A.      TCB’s unauthorized access to credit information

       43.     The FCRA was enacted to promote the equitable use of consumer credit

information and to ensure fairness and accuracy within the credit reporting system.

       44.     Section 1681b(f) provides that a consumer’s credit report can only be pulled for a

purpose authorized by the section itself, and any other inquiry is considered impermissible.

       45.     The FCRA defines a consumer report as “any written, oral, or other communication

of any information … bearing on a consumer’s credit worthiness, credit standing, credit capacity,


                                                6
      Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 7 of 9 PageID #:7




character, general reputation, personal characteristics, or mode of living which is used or expected

to be used” to determine that consumer’s eligibility for credit or employment purposes. Id. §

1681a(d).

       46.     Section 1681b provides a list of other permissible purposes, such as “to review an

account to determine whether the consumer continues to meet the terms of the account,” or for

some other “legitimate business need … in connection with a business transaction.” See id. §

1681b(a)(3)(A)-(G)

       47.     TCB violated § 1681b(f) when it initiated a credit inquiry with Equifax without

some permissible reason to do so.

       48.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (B)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

       (2)     such amount of punitive damages as the court may allow; and

       (3)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       49.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and




                                                 7
       Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 8 of 9 PageID #:8




       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       50.     TCB’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find TCB in violation of 15 U.S.C. § 1681b(f).

       B.      award any actual damages to Plaintiff as a result of TCB’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.




                                                  8
       Case: 1:20-cv-03126 Document #: 1 Filed: 05/27/20 Page 9 of 9 PageID #:9




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: May 27, 2020                                   Respectfully submitted,

                                                      CANDACE A. SANDERS

                                                      By: /s/ Joseph S. Davidson

                                                      Mohammed O. Badwan
                                                      Joseph S. Davidson
                                                      Victor T. Metroff
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      mbadwan@sulaimanlaw.com
                                                      jdavidson@sulaimanlaw.com
                                                      vmetroff@sulaimanlaw.com




                                                  9
